CANADY, Judge.
David Hill raised four claims in a motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a) and a fifth rule 3.800(a) claim in a supplemental motion. The trial court denied the four claims in Hill’s original rule 3.800(a) motion. We affirm the denial of these claims without further comment.
On appeal, Hill correctly points out that the trial court failed to address the claim raised in his supplemental motion that a habitual violent felony offender sentence was imposed without proper prior notice. The unaddressed claim alleged that the State’s notice of enhancement under section 775.084, Florida Statutes (2000), was deficient. Such a claim is not cognizable under rule 3.800(a). The claim should have been raised on direct appeal or in a timely rule 3.850 motion. See Cook v. State, 816 So.2d 773 (Fla. 2d DCA 2002). We, therefore, affirm the denial of Hill’s unaddressed rule 3.800(a) claim. Cf. Berry v. State, 801 So.2d 302 (Fla. 2d DCA 2001) (affirming a rule 3.850 claim that the trial *611court failed to address because it was not cognizable in a postconviction proceeding).
Affirmed.
FULMER and KELLY, JJ., Concur.